Appellant brings forward but one claim in his motion, that being that we erred in upholding the action of the lower court in permitting the officer to testify that he had seen appellant driving his truck without license on more than one occasion. A careful review of the effect of this testimony does not lead us to change our minds. Appellant admitted himself that he had been driving the truck for quite a while without a license. The jury gave him the lowest fine. We are unable to perceive any injury.
The motion for rehearing will be overruled.
Morrow, P. J., not sitting. Overruled.